     Case 2:18-cv-02237-JAM-DB Document 31 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLIFTON ROBERT HICKS,                             No. 2:18-cv-2237 JAM DB P
12                       Petitioner,
13                                                      ORDER
14    ROBERT BURTON,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding on a petition for a writ of habeas corpus under 28

18   U.S.C. § 2254. Presently before the court is petitioner’s motion for consideration. (ECF No. 30.)

19          Petitioner submitted his First Amended Petition on September 17, 2018. (ECF No. 7.)

20   Respondent filed an answer on March 5, 2020. (ECF No. 25.) On April 22, 2020, petitioner filed

21   a traverse. (ECF No. 29.) Petitioner filed the present motion for consideration on July 22, 2020.

22   (ECF No. 30.)

23          In his motion, petitioner requests that the court consider granting his petition for writ of

24   habeas corpus. (ECF No. 30 at 3.) Petitioner also includes a declaration in which he presents a

25   number of reasons he believes the court should grant his habeas petition. (ECF No. 30 at 4-5.)

26          There is a petition (ECF No. 7), answer (ECF No. 29), and traverse (ECF No. 30) filed in

27   this case. As such, petitioner’s habeas petition is properly submitted for ruling by the court. See

28   Rules Governing 2254 Cases, Rules 2, 5, and 7. To the extent that petitioner’s motion contains
                                                        1
      Case 2:18-cv-02237-JAM-DB Document 31 Filed 03/16/21 Page 2 of 2


 1   additional arguments beyond his petition and traverse as to why his habeas petition should be

 2   granted, the court will not consider these in making its ruling. See L.R. 191(h). The court will

 3   rule on the petition for writ of habeas corpus in due course.

 4        Accordingly, IT IS HEREBY ORDERED as follows:

 5        1. Petitioner’s motion for consideration (ECF No. 30) is granted.

 6        2. The court will review the petition, answer, and traverse and rule on the petition for writ of

 7             habeas corpus in due course.

 8   Dated: March 15, 2021

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23   DLB:14
     DB1/prisoner/habeas/hick2237.consid
24

25

26
27

28
                                                        2
